Exhibit 11.1 INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM’S CONSENT We consent to the inclusion in this Offering Statement of Aperion Biologics, Inc. on Form 1-A of our report dated September 21, 2015, which includes an explanatory paragraph as to the Company’s ability to continue as a going concern, with respect to our audits of the financial statements of Aperion Biologics, Inc. as of September 30, 2014 and 2013 and for the years ended September 30, 2014 and 2013, which report appears in the Offering Circular, which is part of this Offering Statement. /s/ Marcum llp Marcum llp New York, NY September 21, 2015
